Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 1 of 18




                     EXHIBIT 4


 UNREDACTED VERSION OF
 DOCUMENT SOUGHT TO BE
        SEALED
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 2 of 18


                                                                                                                              Repor.:ed -:iy Charlotte Lacey
                                                                                                                                     RPR, CSR ~14224



                                                         Transcript




     [UI]: Unintelligible

     [PH]: Phonetic

     [NS]: Noise

     [OV]: Overlapping Voices




     [Recording Begins - 00:00:00)

     Speaker ID                 Time Code                          Transcription

     John                       00:15                              -- for making a decision about these things.

     Scott                      00:05                              I appreciate that overture. Yeah, I mean actually, Ivan
                                                                   and I had a pretty good relationship. I don't know the
                                                                   circumstances of his departure but --

     John                       00:17                              Okay.

     Scott                      00:18                              -- so I don't really know what you're referring to, in
                                                                   terms of different styles.

                                                                   But I guess what you're saying is he was a heavier
                                                                   hammer, and you're a lighter hammer or something like
                                                                   that. But -- is that -- is that basically what you're saying?

     John                       00:32                              I don't -- I don't know. I thought he was light -- I think I
                                                                   tend to just be kind of fact-based, and just trying to
                                                                   kinda cut to the chase. Yeah, I don't know.

                                                                   I have my own style. I've been doing this for 20 plus
                                                                   years. And I -- I just think there's a way to do it where
                                                                   two parties can be respectful and can exchange some
                                                                   information. And I'm not saying there's not gonna be a
                                                                   debate, or it might get heated here or there, but, you
                                                                   know, I think there's a way to exchange information,
                                                                   that you can make a -- each party can kinda make a
                                                                   decision about whether this is proceeding on a path that
                                                                   makes sense.

     Scott                      01:07                              Well, I think if you -- you probably have access, at least,
                                                                   to the email trends -- correspondence that's gone back
                                                                   and forth. And I think one thing that can be said is that it
                                                                   has been respectful. It's been respectful in a
                                                                   disagreement way, but that's fine. And we'll continue to



                                      UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA


                                 Trial Exhibit 256
                                        Case No. 17-CV-05659-WHA
CONFIDENTIAL                                                                   JNPR-FNJN 29011 00960575
                                Date Entered: _ _ _ _ By: - - - ~ -
                                                          Deputy Clerk
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 3 of 18




                                             have that dialogue, and I'm happy to have that dialogue
                                             with you.

                                             So are you -- is -- is Finjan just purely a licensing
                                             company now or do you actually make anything?
               I

     John                01:39               There's some stuff we're making like a web browser for
                                             mobile and there's some other things that are in
                                             development.

     Scott               01 :44              But you're not suing us on those. You're not -- you're
                                             not asserting those patents, right?

     John                01:49               Correct.

     Scott               01 :50              Okay. So you're non-practicing in terms of the patents
                                             that are being asserted.

     John                01:56               Yes. I mean Finjan's got this -- I don't know if it's -- I
                                             thought Ivan might have gone through it. But I mean
                                             Finjan started in 1997. Finjan's now kind of-- some of
                                             Finjan is now buried under M86 Security. So it's kind of
                                             like been splintered and resold . So --

     Scott               02:16               So did you have like a-- did you have a standards
                                             position?

     John                02:22               I -- no, I have not. I don't want to cause any issues with
                                             standards or declarations of standards or anything like
                                             that.

     Scott               02 :27              So you -- you're not claiming you own a standard or
                                             have a position in a standard?

     John                02:34               Correct.

     Scott               03 :35              Okay.

     John                02:36               It's all implementation.

     Scott               02:37               Yeah. So how much are you up to speed on -- on the
                                             previous dialogue between Juniper and Finjan?

     John                02:46               I have not read it recently. I did review it at one time,
                                             and it looked like, you know, there was a debate over an
                                             NDA -- not an NDA. It's more like to kind of get to your
                                             process, in terms of how do you usually handle it. I
                                             mean Finjan is usually an NDA and a mutual stand-still
                                             agreement to allow the parties over some period of
                                             time that's agreed upon to have kind of a forthright
                                             exchange.

     Scott               03 :10              Yeah . So it -- so that's -- yeah, I think Ivan presented
                                             that to us, and we -- we declined to sign it. Basically,




CONFIDENTIAL                                              JNPR-FNJN 29011 00960576
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 4 of 18




                                             what -- what the model we would like to employ is for
                                             you to share whatever information you think is relevant;
                                             a teaser or whatever you call it, to get us interested, to
                                             get us thinking that we should engage in a discussion
                                             with you, and then we will.

                                             But we're not necessarily going to commit to an NOA.
                                             We may, but that's not my call. So it's -- it's just a little
                                             bit of a kind of a dance here.

     John                03:55               Okay. So I mean we have identified patents. We have
                                             identified products. I mean are you looking for - do you
                                             really want like a formal letter of Notice of Infringement
                                             or are you -- what do you -- what do you call a teaser?

     Scott               04:09               Well, you've identified -- well, let me -- I have to go
                                             back. I'm not going to acknowledge that you've
                                             identified patents and products. But with any
                                             specificity, I think it's been at a fairly high level. But I
                                             would have to go back and familiarize myself with that
                                             again.

                                             But I know you've provided some information. And we
                                             have reviewed that information, but it's been probably
                                             six months since we've heard from you, so I would have
                                             to go back and refresh my recollection.

     John                04:41               I could just help you. We would just restart, 'cause,
                                             yeah, but I think that information's dated --

     Scott               04:47               Okay.

     John                04:47               -- you know, there's new patents, different patents and
                                             probably different products.

     Scott               04:53               The products are probably not that different, but if you
                                             have new patents, then all right, we would love to hear
                                             about that.

     John                05:01               Yes, so I mean the products that we're focused on is the
                                             -- the SRX Series, including the virtual firewall, and --



     Scott               05:10               And why have you focused on that?

     John                05:12               Because that's what the patents have led us to, I mean
                                             there's new security products, and so we don't think --
                                             you know, really with your Junos operating system. But
                                             it looks like some of the modules that are supported in
                                             those products and the Next Generation firewall, which
                                             is your UTM, your antivirus, and your web filtering are
                                             three modules that we think about using three new




CONFIDENTIAL                                              JNPR-FNJN 29011 00960577
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 5 of 18




                                                                                                         I
                        •                    patents.

     Scott                  05:33            And how'd you get to that?

     John                   0535             Claim charts.

     Scott                  05:37            Oh, no, no. Before you get to the claim chart part. So
                                             how did you -- Were you using like Juniper
                                             documentation or were you using engineers assessing
                                             the situation? What -- what were you using?

     John                   05:50             Our engineers looking at your product documentation.

     Scott                  05 :55           So you have engineers?

     John                   05:55            Yes.

     Scott                  05 :56            Okay. And they have networking and security
                                              backgrounds?

     John                   06:02             Correct.

     Scott                  06:06             And so, when you engage with other targets, you -- how
                                              do you like to engage? Do you like to present your
                                              engineers with the target's engineers and -- and have a
                                              dialogue or what do you -- what do you like to do?

     John                   06:24             I'd do it any way you want. I mean we could - we'd
                                              would be happy to come over and share, you know, our
                                              analysis and why we -- why we think the patents are
                                              being used and our -- our read on the specific products.
                                              You're welcome to include your engineers. That would
                                              be useful, if -- if that helps.

                                              I can share, you know, some of the success we've had in
                                              licenses and some of the background of the company,
                                              and we can go through where we see a possible solution
                                              or we can just wait, and, you know, we could stay in the
                                              technical realm and just wait for your feedback before
                                              we advance to that.

                                              The way we usually do it is, yeah, we never usually want
                                              it in an NDA. We really want your -- we don't want our
                                              inform;ition being in public -- publicly shared, and we
                                              don't think your information or responses or mailed
                                              information or something like that is also should be
                                              public.

     Scott                  07:18             But the difficulty here is that your -- your engineers
                                              probably did not create the products. Is that correct?

     John                   07:27             Correct.




CONFIDENTIAL                                               JNPR-FNJN 29011 00960578
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 6 of 18




     Scott               07:28               And you're asking for us to -- to talk about the products
                                             that we create, and those are the actual engineers who
                                             created the products. So there seems to be an inequity
                                             there that I can't really get around.

     John                07:42               I don't quite follow. I mean you could bring whatever
                                             engineer you -- you want but --

     Scott               07:46               Well, you don't -- you don't want an unknowledgeable
                                             engineer, right? You want somebody knowledgeable
                                             about the product. And how -- how can I assure myself
                                             and the company that your engineer is actually
                                             knowledgeable about the patented technology, 'cause
                                             they didn't create it?

     John                08:06               Okay. That's funny. I mean when I was at Bell Labs, you
                                             know the guys I used that supported me in my licensing
                                             discussions were not the inventors of my patent, but
                                             clearly understood semiconductor processing and
                                             manufacturing.

     Scott               08:23               Uh-huh.

     John                08:24               Same exact situation here. So except it's around
                                             security. Right? I mean we can have an opening
                                             conversation dialogue if you just have her go through
                                             the three patents at a high level with one of your
                                             technologists, and you can get comfortable that she's --
                                             she's "of quality", meets your quality standard.

     Scott               08:45               I would love -- I would love to talk to the inventor. Is
                                             that an option?

     John                08:54               I don't think so, but -- and it -- and it wasn't an option
                                             when I --when I did licensing at Lucent or A&T either.
                                             So, no, I'm gonna reject that.

     Scott               09:05               Okay. Well, so you're -- you're -- you mentioned three
                                             patents. So you're -- you're focusing on three patents, is
                                             that correct?

     John                09:24               Yes.

     Scott               09:25               And are those the three patents that I'd been noticed on
                                             previously?

     John                09:33               Let me look at that. Two of them. Two of them, 968,
                                             154

     Scott               09:58               Can you give me the full numbers?

     John                10:02               Sure. 6965968. You've seen that one.




CONFIDENTIAL                                              JNPR-FNJN 29011 00960579
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 7 of 18




     Scott               10:08               69 --

     John                10:11               65968.

     Scott               10:13               6965968. Okay ...

     John                10:18               6965968, yeah.

     Scott               10:20               Yeah .

     John                10:22               All right. You've seen that one, although I think we have
                                             an updated chart. There's the 8141154.

     Scott               10:32               Give me that one again. 814 --

     John                10:35               1154.

     Scott               10:37               1 -- okay. 814155 -- 1-- 84 -- I'm sorry. 8141154.

     John                10:47               Right.

     Scott               10:48               Got it, okay.

     John                10:53               And there's a newer one, one you haven't seen before.
                                             8677494

     Scott               11:06               Okay. All right. And that's significant, because it's -- is it
                                             -- is it a continuation?

     John                11:21               I don't know. I don't know. It's reads on your advanced
                                             malware modules.

     Scott               11:35               Because your engineers, who didn't invent the product
                                             or the patent or the invention, say so?

     John                11:43               Just stop that shit. Just stop it.

     Scott               11:48               I think it's funny.

     John                11:51               What's the -- what's the problem? You just don't like
                                             Finjan's business model or what -- what 's the issue?

     Scott               11:57                Do you like Juniper's business model?

     John                12:00               Yeah, I think it's pretty cool.

     Scott               12:02               What is it?

     John                12:04                It's network equipment.

     Scott               12:06               Okay. I'm just wondering -- I'm trying to ascertain what
                                             analysis has been done to determine that these
                                             products that you say infringe do indeed infringe.




CONFIDENTIAL                                               JNPR-FNJN 29011 00960580
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 8 of 18




     John                12:30               --has claim charts on all three that map, are based on
                                             your -- your product documentation that's sufficient
                                             enough to map all three of these patents to the
                                             products.

     Scott               12:45               Okay. You have claim charts.

     John                12:47               Correct.

     Scott               12:49               Okay. So what went into the claim charts?

     John                12:52               Excuse me?

     Scott               12:53               What went into the claim charts?

     John                12:57               Happy to show 'em to you whenever you wanna see
                                             'em.

     Scott               13:01               Well, I actually have seen a couple, I think. So --

     John                13:05               That's not -- it's much better today.

     Scott               13:08               Much better.

     John                13:09               It's much better format, yeah.

     Scott               13:12               The format is better.

     John                13:13               The format, support -- supporting information. Yeah.




CONFIDENTIAL                                              JNPR-FNJN 29011 00960581
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 9 of 18




                                             So what information are you willing to share in the
                                             absence of an NOA -- I'm not gonna sign one -- that
                                             would -- that would help me decide what at do, that
                                             would help my company, Juniper Networks, decide
                                             what to do?

     John                16:46               So you've never -- you've never made a license? Never
                                             licensed a patent before?

     Scott               16:53               Oh, that's absolutely not true. That is absolutely not
                                             true. I have deposition testimony over and over again
                                             that says we do. We have. It's not a common situation,
                                             but it has happened. When we see merit in a case, we
                                             take a license.

     John                17:16               Okay. And how do you determine merit?




CONFIDENTIAL                                            JNPR-FNJN 29011 00960582
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 10 of 18




     Scott                17:19               Well, that's kind of a trade secret. And we're not going
                                              to share that right now over this call.

     John                 17:31               Okay. So how does somebody get in the front door?

     Scott                17:41               Oh, I thought you were already in the front door. I
                                              mean we're kind of in the -- through the second door,
                                              and just trying to figure out whether there's -- there's
                                              anything worth discussing.

                                              So, you know, I don't -- you haven't shown us anything,
                                              John, to take this to the next level. So please, you know,
                                              every kind of assertion like this requires a ton of
                                              resources, and I have to decide how to spend those
                                              resources, other people decide how to spend those
                                              resources, and we want to do the right thing.




CONFIDENTIAL                                              JNPR-FNJN 29011 00960583
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 11 of 18




     Scott                21:07               So exactly why do I have to honor a meeting? Honor a
                                              meeting? Why are you worthy of a meeting?

     John                 21 :23              I just prefer to do it in another realm. You don't wanna




CONFIDENTIAL                                             JNPR-FNJN 29011 00960584
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 12 of 18




                                              do it in a conference room?

     Scott                21:29               So what -- how would the conference room differ from
                                              this setting?

     John                 21:34               What setting?

     Scott                21:36               I mean just the conversation we're having right now. I
                                              mean how would the in-person differ? Because I did
                                              the in-person. I tried to bridge the gap with your people
                                              and it didn't work.

     John                 21:52               I wasn't aware of that. When was that?

     Scott                21:53               I was in your offices two times.

     John                 21:59               Okay. Who participated in it.

     Scott                22:02               Julie and Ivan.

     John                 22:04               Okay.

     Scott                22:05               Okay. Now it was related to a different subject. It was
                                              related to this subject, but it was related to a particular
                                              approach that I was proposing, and they declined it.
                                              And that's fine.

     John                 22:19               Okay. I don't know. I'd have to try to talk to Julie.

     Scott                22:23               Well, I'm sorry that you're coming into this late, and
                                              that they have not advised you about what has gone on.
                                              There's a history here, and we're kind of at that -- at
                                              that point.

     John                 33:38               And can you just explain the approach or you want me
                                              to just talk to Julie first?

     Scott                22:45               Why don't you talk to Julie?

     John                 22:49               All right. Can you give me like a snippet?

     Scott                22:53               So we were offering you some information that would
                                              be advantageous in other litigations that you have. And
                                              It was considered to not be valuable enough to - to
                                              have a walk-away with Juniper, so, you know, here we
                                              are.

     John                 22:18               Okay. So there's an offer and a rejection, so that ends
                                              it?

     Scott                23:30               Well, I mean I don't know. You've -- you've come back,
                                              so it didn't end it for your -- on your side. As far as we
                                              were concerned, that ended it.




CONFIDENTIAL                                              JNPR-FNJN 29011 00960585
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 13 of 18




     John                 23:46               Okay. What if Finjan didn't think -- this is all
                                              hypothetical -- didn't think it needed the information or
                                              how did you value -- how would you expect Finjan to
                                              value that information?

     Scott                23:59               You know what, that's up to you . I'm not in the game of
                                              deciding how you value your information. I was offering
                                              information, and you were deciding to not take it, so --

     John                 24:13               So -- but it was your information, and it's an exchange.
                                              It was a trade. It was like and then -- and we walk away.
                                              I think is what -- how you phrased it.

     Scott                24:21               I think that's basically at a high level accurate.

     John                 24:25               So that kind of has an intrinsic value associated with it.
                                              So how is that achieved by Juniper? I mean how is that -
                                              - how can I -- you know, how do I know it's a fair offer.
                                              What do you think the information is worth?

     Scott                24:40               Well, John, it sounds like you don't even know the
                                              history of this, so we --

     John                 24:45               Certainly. I know the history of this. I talked to
                                              Meredith about it, I said I think it's a strange way for --
                                              you know, in my -- in my experience in 23 years of
                                              licensing, I think it's a strange way to do it. But, you
                                              know, but you have to value it.

     Scott                24:59               Wait. You said you don't know about the previous
                                              discussions between Finjan and Juniper, right?

     John                 25:05               I wasn't aware there was a couple of meetings that
                                              were held at Finjan. I was aware that you were offering
                                              some information around Palo Alto Networks. I wasn't
                                              aware that there was a meeting that took place, and
                                              that maybe Julie participated and rejected it. I just
                                              know that the information that was -- I know it was
                                              offered.

     Scott                25:24               Correct.

     John                 25:27               Unilaterally offered by Juniper.

     Scott                25:31               Well, an offer is, you know, by definition, unilateral. So,
                                              yes, we unilaterally offered it.

     John                 25:41               I'm just saying it wasn't like Finjan saying is there any
                                              other things you can give us if you help us, right? It was
                                              unsolicited.

     Scott                25 :48              Unsolicited. I don't know. I don't know that it would be
                                              unsolicited. I thought it was in the context of a litigation




CONFIDENTIAL                                                 JNPR-FNJN 29011 00960586
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 14 of 18




                                              discussion, negotiation, and you rejected it, so we're
                                              back at square one.

     John                26:11                Okay. You seem offended by that, but --

     Scott               26:17               I'm not offended. Not offended at all. I've been doing
                                             this for 17 years, not 23 years.

     John                26:25               Okay.

     Scott               26:26               And I don't get offended easily either.

     John                26:44




                                             And then there's two, which is there's previous
                                             discussions, and you came up with maybe you thought
                                             was a clever idea and I'd love to hear about-- more
                                             about it. But it was rejected and now it's kind of left a
                                             small wound or where you're, you know, you're not
                                             really sure.

                                              But, you know, in terms of this paying royalties to
                                              Finjan, doesn't seem like an option, 'cause there might
                                              be some other kind of barter that's available.

     Scott               27:34               I think your characterizations are totally erroneous, so
                                             I'm not -- I'm going to, as you say, reject both of them.
                                             They're not -- they're not accurate. And I'm not gonna,
                                             you know, I'm not going to validate them in any way.
                                             They're wrong.

     John                27:58                Okay. So you don't find paying royalties to Finjan
                                              objectionable?

     Scott               28:04                We have paid -- no. When you say royalties versus lump
                                              sum, are you trying to distinguish between those two?

     John                 28:11               No.

     Scott                28:12               Okay. So just a payment --

     John                28:15                Correct.

     Scott                28:16               -- to a patent holder, do I find that objectionable or does




CONFIDENTIAL                                              JNPR-FNJN 29011 00960587
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 15 of 18




                                              Juniper find that objectionable?

     John                 28:24               Yeah, I said to Finjan, and you inserted patent holders. I
                                              think that's -- that's kind of what I'm getting at with the
                                              bias, but go ahead. Continue.

     Scott                28:32               Are you a patent holder?

     John                 28:26               Do you work for Juniper?

     Scott                28:39               Yes, I do.

     John                 28:40               All right. This is awesome. All right. So go ahead with
                                              your question.

     Scott                28:47               So are you a patent holder?

     John                 28:50               Yeah, we own patents.

     Scott                28:51               So if you're trying to say whether there's anything
                                              personal to Finjan, no. There's nothing personal
                                              involved in the decision to not take a license at this
                                              point.

     John                 29:04               The business model though.

     Scott                29:06               No, the business model, we have -- we have absolutely
                                              paid patent holders who have valid, meritless claim -
                                              merit -- claims with merit -- we have paid them .

     John                 29:22               Okay.

     Scott                29:23               Okay. It's not unprecedented. What we will not pay is
                                              meritless claims.

     John                 29 :34              Okay. And do you feel that these are meritless or?

     Scott                29:38               Well, no we have not gotten to that point.

     John                 29:41               Okay.

     Scott                29:42               We have not had enough exchange of information to
                                              decide about that.

     John                 29:48               So how do -- how do you wanna do it? I mean I have
                                              claim charts. I can share 'em with you. You want me to
                                              put them on the web? So how do you -- how do you
                                              want me to share the information with you in a way
                                              that's respectful?

     Scott                30:02               You can send them directly to me. I don't care.




CONFIDENTIAL                                               JNPR-FNJN 29011 00960588
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 16 of 18




     Scott               31:26               So let me ask you this. Why is it confidential?

     John                31:33               So I can post it on the web. You prefer me to just post it
                                             on Finjan's web, and accuse Juniper of infringing the
                                             following three patents, and you just retrieve them from
                                             there? And you can decide if it's merit -- it has merit or
                                             it's meritless?

     Scott               31:48                I actually would like that. That would be great.

     John                31:56               Okay. We'll consider it.

     Scott               31:59                But you won't do it.

     John                32:02                I don't know. I'll talk to Julie about it.

     Scott               32:05               Okay. So that's our next step is for you to decide
                                             whether to post the infringement contentions on your
                                             website.

     John                32:17                I'm just noodling.




CONFIDENTIAL                                               JNPR-FNJN 29011 00960589
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 17 of 18




     Scott                32:18               Okay. Well, noodle. I think that's our next step.

     John                 32:22               It's not our next step.

     Scott                32:23               And then once you decide whether to do that, then we
                                              can go from there.

     John                 32:31               Okay. So if I do it, then you post it from there. So what I
                                              if I don't do it, I call you back and then what? We play -
                                              we play this little Seinfeld game again by phone?

     Scott                32:42               No, I actually want you to do it. I want you to post that.

     John                 32:45               Okay. This is -- so it's -- let's just -- humor me. So if Julie
                                              rejects it. She doesn't wanna do it that way. Now what?

     Scott                33:00               It's not my call. I'm not -- I'm not the plaintiff. I'm not
                                              the patentee.

     John                 33:05               I'm not the Plaintiff either.

     Scott                33:06               It's your call. It's your call.

     John                 33:08               I'm not the plaintiff.

     Scott                33:09               I'm not gonna make your call for you.

     John                 33:12               But you asked me why -- why you want -- why does it
                                              have to be confidential and you could see the
                                              awkwardness in it.

     Scott                33:22               We are gonna be transparent in this, okay?

     John                 33:27




                                              You're telling me you're straight up. You got this trade
                                              secret process probably better than anyone I've ever
                                              seen in the -- in the industry today, and I wanna know
                                              how it works.

     Scott                33:49               Thank you for kissing my ass.

     John                 33 :54              You're saying trust me.

     Scott                33:54               Trust you. When did I say trust me? So all I said was
                                              we're transparent. Okay. So if you send that to me, I'm
                                              gonna share it. You have nothing to hide. You have a
                                              lockdown patent infringement lawsuit against Juniper,
                                              right? You got it. Go for it.




CONFIDENTIAL                                                JNPR-FNJN 29011 00960590
             Case 3:17-cv-05659-WHA Document 500-1 Filed 05/30/19 Page 18 of 18




     John                      34:37          Okay. I think you only take licenses once you're sued.

     Scott                     34:51          No. Not true. Not true.

     John                      35:02          Has to be.

     Scott                     35:06          What was that comment?

     John                      35:08          Has to be.

     Scott                     35:09          Has to be? No, I just told you not true.

     John                      35:14          And I don't believe you. And I just don't believe it,
                                              based on your tenor and your tone and this discussion.

     Scott                     35:23          Okay. Well, when I'm deposed, I will explain to you
                                              exactly the licenses we've taken. Okay?

     John                      35:32          See, it's amazing. You use words like plaintiff, you use
                                              deposed. You got litigation in your title. This is the
                                              exact reason why I didn't wanna deal with you guys. I
                                              wanna just deal with the business guy.

     Scott                     35:42          Because you -- because you want something in our -- in
                                              our products?

     John                      35:46          I just wanna -- I just ---

     Scott                     35:47          You think -- you think you have something valuable to
                                              put in our products?

     John                      35:53          It's in your products.

     Scott                     35:53          Then explain it. No. Oh. Well, that -- no, that's a legal
                                              discussion.

     John                      36:00          But it's a business risk. Make the decision. Where do
                                              you wanna solve it? You wanna solve it in a conference
                                              room or do you wanna solve it in a courtroom?

                                              Somehow you think when you went to law school it
                                              became a black and white world, but, unfortunately, it's
                                              got 32 shades of grey.

     Scott                     36:26          Okay, John. Anything else to say?

     John                      36:29          No.

     Scott                     36:30          Thank you.

      [Recording Ends 37:03]




CONFIDENTIAL                                               JNPR-FNJN 29011 00960591
